        Case 3:18-cv-00610-MWB-CK Document 64 Filed 06/14/19 Page 1 of 3



NEWMAN WILLIAMS
A PROFESSIONAL CORPORATION

BY: GERARD J. GEIGER, ESQUIRE           ATTORNEY FOR: Arkadiasz Martynowicz; Garry Haidle,
IDENTIFICATION NO. PA 44099             Gregory Armond, Joseph McCoy, Mario Orlando, Curtis
LAW OFFICES                             Rogers, Matthew Bernal and Monroe County District
712 MONROE STREET                       Attorney’s Office
P.O. BOX 511
STROUDSBURG, PA 18360-0511
(570) 421-9090 (voice)
(570) 424-9739 (fax)
ggeiger@newmanwilliams.com



                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA


DAVID HASSAN ALI HAYWOOD,
        Plaintiff,                               No. 3:18-CV-00610

v.                                               Jury Trial Demanded

C.O. MARTYNOWICZ, et. al.                        Judge Brann
         Defendants


                    Defendants’ Motion to Dismiss Complaint

        Defendants move to dismiss plaintiff’s complaint pursuant to Fed. R.

Civ. P. 12(b) (6) for these reasons:

        1.        Haywood sues the defendants for prosecuting him for his

misconduct while he was an inmate at the Monroe County Correctional

Facility.

        2.       Haywood fails to state a constitutional claim and cannot amend

his complaint to state a claim.
     Case 3:18-cv-00610-MWB-CK Document 64 Filed 06/14/19 Page 2 of 3



     3.    The reasons for dismissal are set forth in the defendants’

supporting brief, filed concurrently with this motion.

     WHEREFORE, the defendants ask the court to grant their motion

and dismiss the plaintiff’s complaint with prejudice.

                                   NEWMAN | WILLIAMS

                                   By: s/Gerard J. Geiger, Esq.
                                   Attorney ID: PA44099


Date: June 14, 2019
     Case 3:18-cv-00610-MWB-CK Document 64 Filed 06/14/19 Page 3 of 3



                          Certificate of Service

      I hereby certify that on this date, I served a copy of this document

upon pro-se plaintiff by first class mail, postage prepaid, addressed as

follows:


DAVID HASSAN ALI HAYWOOD
#NM9822
SPECIAL MAIL - OPEN ONLY IN THE PRESENCE OF THE
INMATE
SCI – Benner Township
301 Institution Drive
Bellefonte, PA 16823


                                    NEWMAN | WILLIAMS

                                    By: s/Gerard J. Geiger, Esq.
                                    Attorney ID: PA44099

Date: June 14, 2019
